In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-085 CR

____________________


GLEN W. SIMPSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 81143




MEMORANDUM OPINION (1)
	Glen W. Simpson was convicted of aggravated assault and was sentenced to two
years of confinement in the Texas Department of Criminal Justice, Institutional Division. 
Simpson filed a pro se notice of appeal on February 5, 2003.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.  
	On February 12, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record by March 14, 2003.  See Tex. R. App. P. 37.1.  The
record has not been supplemented with an amended certification.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeal must be dismissed.  See Tex. R. App. P. 25.2(d).   
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM


Opinion Delivered April 10, 2003
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.